Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05-13-2022  has been entered. 

	Claims 136-146 and 150-151 are currently pending. Claims 147-149 have been canceled and claims 150-152 have been added by Applicants’ amendments filed on 4/01/2022 and 5/13/2022. 
Claims 136-146  were previously withdrawn from consideration by Applicants’ amendment filed on May 25, 2021, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The restriction requirement among Groups I-IV were previously made Final.
The examiner has previously acknowledged receiving the Declaration under 37 C.F.R. § 1.132 executed by Dr. Yupo Ma on December 21, 2021 (“Ma Decl. ”), and filed on 12/22/2021.
The examiner acknowledges receiving a second Declaration under 37 C.F.R. § 1.132 executed by Dr. Yupo Ma on May 13, 2022 (“Ma Decl. 2”), and filed on 12/22/2021.
	Therefore, new claims 150-151 are currently under examination to which the following grounds of rejection are applicable.

Priority
The present application is CON of 15/551,862 filed on 08/17/2017, now U.S. Patent 10,273,280, which is a  35 U.S.C. 371 national stage filing of International Application No. PCT/US2016/019953, filed February 26, 2016. This application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed U.S. Provisional 62/121,842 filed on 02/27/2015.
A certified copy of PCT/US2016/019953 (WO 2016/138491) has been filed on 8/17/2017 with the parent application serial number 15/551,862 (now U.S. Patent 10,273,280).
	New claim 150 is directed to a T cell or NK cell comprising a polynucleotide encoding a CAR comprising an antigen recognition domain consisting essentially of a nucleotide sequence encoding an antibody biding domain of CD7.
U.S. Provisional 62/121,842 filed on 02/27/2015 provides support in claims 1 and 25 for an engineered T cell or NK cell comprising a CAR comprises a signal peptide, an antigen recognition domain, a hinge region, a transmembrane domain, and T cell activation domains, and wherein the antigen recognition domain is redirected against CD4 antigen, e.g, CD4CAR.
Claim 25 further limits the engineered T cell or NK cell to further comprising at least  one other CAR specific for an antigen other than CD4, such as CD2, CD3, CD5 or CD7. 
Moreover, U.S. Provisional 62/121,842 filed on February 27, 2015 provides support for the recitation of CD7 at least in the following paragraph:
“In some embodiments, CARNK cells can include one or more of antigen recognition
moieties including, but not limited to, CD4, CD2, CD7, CD5, and CD3 or a part thereof, to deplete or destroy T cell leukemias/lymphomas.” (page 22, lines 20-22).

‘Methods of generating the CAR gene including at least one of a T antigen recognition
moiety (at least one of CD4, CD3, CD5, CD7 and CD2, or a part or a combination thereof), a
hinge region and T-cell activation domains is provided.” (page 31, lines 19-21).

Accordingly, the effective priority date of new claim 150 is granted as the filing date of  provisional 62/121,842, filed February 27, 2015.

Regarding claim 151 directed to the CAR comprising the polynucleotide of SEQ ID NO:8 or the polypeptide of SEQ ID NO:17,  the disclosure of the prior-filed application, 62/121,842, filed on February 26, 2016, appears to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. 
Specifically, WO 2016/138491 claiming priority to 62/121,842 filed on February 27, 2015 appears to support claim 151, wherein the CAR comprises the polynucleotide of SEQ ID NO:8 or the polypeptide of SEQ ID NO:17.
Accordingly, the effective priority date of new claim 151 is granted as the filing date of PCT/US2016/019953, filed February 27, 2015. (Search Result 20210216_092353_us-16-371-501-17.rag; Result 1) and Score search results for SEQ ID NO:8,  (Search Result 20210216_092404_us-16-371-501-8.rng; Result 1).

    PNG
    media_image1.png
    611
    771
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    879
    739
    media_image2.png
    Greyscale


Thus, the earliest possible priority for claims 150 and 151  is February 27, 2015.
Response to Applicants’ Arguments as they apply to priority of new claims 150 and 151 in MA et al. Provisional No. 62/121,842 filed Feb 27, 2015 and priority of “CAMPANA et al. Provisional No. 62/112,765 filed Feb 6, 2015”
At page 7 of the remarks filed on 5/13/2022, Applicants argue that : 1) “The only mention of CD7 in this provisional application is found on page 10 where Campana et al. points out the limitations of using CARS and recognizes that attempting to express certain CARs in immune cells is known to "lead to the demise of the immune cells themselves by a "fratricidal" mechanism, nullifying their anti-cancer capacity”, 2) “Campana et al. does not disclose or suggest using CD7 as a target in an engineered immune cell as in the instant claimed invention. There is no mention of a CD7CAR. In fact, Campana et al. teaches away from the instant claimed invention with regards to CD7 or any other target that is expressed on immune cells (e.g. T and NK cells). Campana is silent concerning CD2, CD3, CD4, and CDS CARs.” and 3) Provisional No. 62/121,842 filed Feb 27, 2015 “discloses engineered cells expressing CARs that target the claimed antigen recognition domains and methods of making and using the same. See, for example, page 5, lines 15-17; page 20, lines 19-21; page 21, lines 1-3; page 29, lines 19-24; and claims 25-26 of the '842 provisional application. Even though, at the time of filing it was thought that a CAR targeting CD2, CD3, CD4, CD5 or CD7 might not work and would "kill" the immune cell, Applicants unexpectedly discovered that this was not the case.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), 2) and 3), the fact that claim 150 finds support at U.S. Provisional 62/121,842 filed on February 27, 2015, at least at page 22, lines 20-22 and at page 31, lines 19-21 is not disputed.  However, the examiner degrees with Applicants’ interpretation of Campana’s provisional application 62/112,765. Campana clearly discloses in provisional 62/112,765 strategies to downregulate target molecules that are simultaneously expressed on cancer cells and healthy cells T cells and/or NK cells to avoid killing of immune cells by themselves without adverse functional effect on CAR expression, including targeting  CD7 expressed in T cell leukemia and lymphoma by down regulating CD7 in T CAR CD7 expressing cells (page 9, last paragraph, bridging to page 10, first paragraph). Moreover, Campana exemplifies downregulation of CD3 and HLA Class Molecule by targeting endogenous CD3/TCR or β2 microglobulin via  ScFv-KDEL or ScFv-PEST (e.g, anti-CD3i:: ScFv-KDEL). Indeed, the generation of  intracellular single-chain antibodies (scFvs) to knock out expression of oncoproteins was routine and well known in the art as evidenced by the art of Arafat et al., (Cancer Gene Therapy, Vol 7, No 9, 2000: pp 1250–1256; Abstract). As applicants allege,  “at the time of filing it was thought that a CAR targeting CD2, CD3, CD4, CD5 or CD7 might not work and would "kill" the immune cell”, thus it would have been obvious to downregulate endogenous expression of CD7 expressed on T cells and/or NK cells  without affecting function of CAR with the corresponding specificity for CD7 to treat T cell leukemia and lymphoma.  Furthermore, claim 150 recites the transitional phrase “wherein the antigen recognition domain consists essentially of a nucleotide sequence encoding an antibody binding domain of CD7” [emphasis added] which does not exclude expression of an additional CAR comprising a CD4 binding domain or knocking down endogenous CD7 in immune T cells or NK cells. The examiner notes that Applicants’ provisional 62/121,842 filed on February 27, 2015 only exemplifies CD4-CAR constructs.  Applicants’ provisional 62/121,842 does not teach CD7 deficient NK cells to avoid self-killing. Thus, Applicants’ invention as disclosed in provisional 62/121,842 filed on February 27, 2015 is prophetic as well, there is no evidence that the claimed engineered T cell or NK cell was made, or that the expectation that the claimed engineered T cell or NK cell is operable is any more or less than the expectation from the teachings of prior art of Campana’s provisional 62/112,765.
Response to arguments
Rejections maintained in response to Applicants’ arguments or amendments
Double Patenting 
Claims 136-145 and 150 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,273 in view of Campana al., (US Pub 2018/0008638; claiming  priority to provisional application 62/112,765 filed on February 6, 2015; of record;  See Score search results for Appl 15/548,577 for SEQ ID NO: 17; Result No. 8). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of U.S. Patent 10,273,280.
Claim 1 of the ‘280 patent is directed to in vitro method of reducing the number of CD4 positive T cell leukemia cells or CD4 positive T cell lymphoma cells comprising the step of contacting a plurality of cells comprising CD4 positive T cell leukemia cells or CD4 positive T cell lymphoma cells with an effective amount of engineered cells comprising a polynucleotide that encodes for a chimeric antigen receptor (CAR) polypeptide which comprises the nucleotide of SEQ ID NO:4 or SEQ ID NO:5, wherein the CD4 antigen recognition domain specifically recognizes CD4 in a target cell population. 
Claim 1 does not recite an additional binding domain that specifically recognizes CD7 in a target cell population.
Campana al., discloses an  engineered immune cell expressing a chimeric antigen receptor (CAR) at the cell surface, wherein the engineered T cell or NK cell comprises a polynucleotide encoding a CAR comprising a CD7 binding domain, a transmembrane domain, at least one co-stimulatory domain, and a signaling domain, wherein the CD7 binding domain comprises a variable heavy chain sequence having comprising the amino acid sequence of  SEQ ID NO: 16 and a variable light chain sequence having at least 95% sequence identity to SEQ ID NO: 17. The generation of  intracellular single-chain antibodies (scFvs) to knock out expression of oncoproteins was routine and well known in the art as evidenced by the art of Arafat et al., (Cancer Gene Therapy, Vol 7, No 9, 2000: pp 1250–1256; Abstract).

    PNG
    media_image3.png
    785
    799
    media_image3.png
    Greyscale

Furthermore,  Campana discloses in provisional 62/112,765 strategies to downregulate target molecules that are simultaneously expressed on cancer cells and healthy cells T cells and/or NK cells to avoid killing of immune cells  by themselves without adverse functional effect on CAR expression including targeting  CD7 expressed in T cell leukemia and lymphoma by down regulating CD7 in CAR cells (page 9, last paragraph, bridging to page 10, first paragraph). Campana exemplifies downregulation of CD3 and HLA Class Molecule by targeting endogenous CD3/TCR or β2 microglobulin via  ScFv-KDEL or ScFv-PEST (e.g, anti-CD3i:: ScFv-KDEL).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the engineered T cell or NK cell of the instant invention to downregulate endogenous expression of CD7 expressed on T cells and/or NK cells  without affecting function of CAR with the corresponding specificity for CD7 to treat T cell leukemia and lymphoma.
Response to Applicants’ Arguments as they apply to rejection of claims 136-145 and 150 on the ground of nonstatutory double patenting
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
                                       Claim Rejections - 35 USC § 103 	Claim 150 recites the transitional phrase “wherein the antigen recognition domain consists essentially of a nucleotide sequence encoding an antibody binding domain of CD7” [emphasis added], which does not exclude expression of an additional CAR comprising a CD4 binding domain or knocking down endogenous CD7 in immune T cells or NK cells.

Claim 150 is rejected under 35 U.S.C. 103(a) as being unpatentable over Campana et  al., (US Pub. 2018/0008638; of record; earliest filing priority U.S. provisional 62/112,765 filed on Feb. 6, 2015 and U.S. provisional 62/130,970 filed on March 10, 2015) as evidenced by Arafat et al., (Cancer Gene Therapy, Vol 7, No 9, 2000: pp 1250–1256; Abstract) and post filing art of Png et al., (2017; Blood Advances pp. 2348-2360) . This rejection has been modified as necessitated by amendment of the claims in the response filed 5/13/2022.
Campana discloses in provisional 62/112,765 strategies to downregulate target molecules that are simultaneously expressed on cancer cells and healthy cells T cells and/or NK cells to avoid killing of immune cells  by themselves without adverse functional effect on CAR expression expressing the corresponding target, including targeting  CD7 expressed in T cell leukemia and lymphoma by down regulating CD7 in CAR cells (page 9, last paragraph, bridging to page 10, first paragraph). Campana exemplifies downregulation of CD3 and HLA Class Molecule by targeting endogenous CD3/TCR or β2 microglobulin via  ScFv-KDEL or ScFv-PEST (e.g, anti-CD3i:: ScFv-KDEL) (provisional 62/112,765; pages 5-6).
In view of the benefit of reducing endogenous expression of CD7 to avoid killing of immune cells by themselves without adverse functional effect on CAR expression, it would have been obvious for one of ordinary skill in the art to generate an engineered T cell or NK cell expression a CAR as recited in claim 150, wherein endogenous expression of CD7 has been knout out or reduced with an antiCD7 ScFv-KDEL construct with a reasonable expectation of success. The generation of  intracellular single-chain antibodies (scFvs) to knock out expression of oncoproteins was routine and well known in the art as evidenced by the art of Arafat et al., (Cancer Gene Therapy, Vol 7, No 9, 2000: pp 1250–1256; Abstract). In fact, downregulation of endogenous CD7 to prevent engineered cells from killing other engineered cells, effectively reducing fratricide  is evidenced  by post filing art of Png, where transduction of anti-CD7 PEBL resulted in virtually instantaneous abrogation of surface CD7 expression in all transduced T cells (abstract).
Response to Applicants’ Arguments as they apply to rejection of claims 150 under 35 U.S.C. 103(a)
At pages 9-13, Applicants essentially argue that: 1) “A specific limitation unique to CAR targets is the inability to target antigens present on T cells and/or NK cells, as to one skilled in the art, such a target would put the patient's health at risk. Therefore, a skilled person developing CAR treatments would be discouraged from developing a CD7CAR platform for the fear of causing removal of the critically important immune cells, T cells and NK cells. In fact, paragraph [0029] is the same "teaching away" recited in paragraph [0022] of the 2016 provisional and on page 10 of the 2015 provisional.”, 2) “Thus, it was unexpected to observe the following: 1) a T cell which is deficient in the surface CD7 antigen expression with or without the gene knockout is effective in CART cell killing; 2) CD7 CAR T cells without the surface CD7 expression demonstrate remarkable efficacy of depletion of CD7+ leukemic cells; 3) CD7 CART cells without the surface CD7 expression expanded in vitro although the prior art teaches CD7 based functions in T cells. See paragraph 14 of the previously filed Declaration of Dr. Ma, and Paragraphs 2 and 11 of the Declaration of Dr. Ma filed herewith.” and 3) “unexpected findings in connection with the claimed CD7CAR, Applicants herein submit a Declaration of Dr. Ma which provides clinical data for the claimed CD7CAR being used to successfully treat a 31 year old man with terminal leukemia.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), claim 150 recites “wherein the antigen recognition domain consists essentially of a nucleotide sequence encoding an antibody binding domain of CD7”. The examiner submits that knocking out or reducing endogenous expression of CD7 in a T cell or NK cell, for example by transfection with an antiCD7 ScFv-KDEL construct,  would not produce a significant and material change, affecting the identity and function of a CAR comprising a nucleotide sequence encoding an antibody binding domain of CD7. As such,  knocking out or reducing endogenous expression of CD7 is not excluded from the scope of the instant claims. The “consist essentially of” language precludes, for example, a tag domain linked to the CD7 binding domain that may affect the identity and function of the claimed antibody binding domain of CD7. In fact, reducing endogenous CD7 expression  should be reasonably expected to decrease killing of a T cell or NK cell before trasforming said T cell or NK cell with a CAR comprising a nucleotide sequence encoding an antibody binding domain of CD7. Thus, it is the examiner position that Campana does not teach away from the instant claims, as applicants argue.
Regarding 2), in contrast to Applicants’ statement, the instant claims are not: (i) deficient in the surface CD7 antigen expression, (ii) “CD7 CAR T cells without the surface CD7 expression”, and (iii) CD7 CART cells without the surface CD7 expression expanded in vitro. As previously noted at page 11 of the office action filed on 2/4/2022, the instant claims are product claims requiring a genetically engineered T cell or NK cell expressing a CAR at the surface and comprising  a polynucleotide comprising from 5' to 3' a polynucleotide encoding an engineered chimeric antigen receptor (CAR) polypeptide comprising a signal peptide, an antigen recognition domain, a hinge region, a transmembrane domain, at least one co-stimulatory domain, and a signaling domain; wherein the antigen recognition domain consists essentially of a nucleotide sequence encoding an antibody binding domain. All what is required in the claimed invention is the structure implied by the intended use. Applicants have not provided an example of a structural limitation that was not address, nor any structural limitations added by the recitation of an intended use. Applicants have not provided evidence that the target binding molecule of Campana, e.g, ScFv-KDEL or ScFv-PEST,  is not used to prevent endogenous CD7 localizing to the cell surface, thus effectively reducing fratricide, without affecting function of CAR with the corresponding specificity for CD7 to treat T cell leukemia and lymphoma. The Examiner also notes that all the examples disclosed in the Specification provide support only for the generation and cell sorting of: (i)  stable CD7 loss in CCRF-CEM cells or (ii) NK-92 cells using CRISPR/Cas9 lentivirus system; e.g, sgCD7A (Lenti-U6-sgCD7a-SFFV-Cas9-puro) and sgCD7B (Lenti-U6-sgCD7b-SFFV-Cas9-puro) (paragraph [0083] of the published application).These CD7 deficient NK-92 (NK7--92) cells were generated and transduced with CD7CAR (paragraph [0084]). Thus the disclosure only supports reducing expression of endogenous CD7 before transfecting  CD7 deficient NK-92 cells with CD7CAR. Moreover,  the  Ma Decl. 2 declaration states at paragraph 2 “We unexpectedly discovered that the about 2% of T cells negative for CD7 surface antigen can rapidly expand and replace the eliminated CD7 positive T cell population to a relative normal range within a short time… Surprisingly, we discovered that the CART cell surface protein remained potent in its killing affects, despite the absence of CD7 surface protein”. [emphasis added]. However, the instant claims are not negative for CD7 surface antigen. As set forth above in the claim interpretation, objections and rejections, the claim language “consists essentially of” is so broad as to encompass the cited art.  
Regarding 3), the  Ma Decl. 2 declaration states in paragraph 7, “Figure 2 (above) shows 6 days (left panel) prior to CD7CAR T cell therapy, T cell populations were positive for CD7 surface protein. Following CD7CAR T cell treatment, the T cell populations comprised of almost all CD3+ CD7-negative cells (right three panels).” However, it is unclear the structure of the CD7CAR engineered T cells used to treat human patients having TALL leading to CD3+ CD7-negative cells as the Specification provides only support for down-regulation of surface CD7 expression on the T cells and the Ma Decl. 2 appears to support absence of endogenous of CD7 surface protein on T cells after lentiviral transduction and before CAR transduction. For the reasons set forth above, Applicant’s arguments and the Ma Decl. 2 declaration are not found persuasive.  Based on the teachings in the prior art as a whole, one of skill in the art would have found the claimed invention prima facie obvious.  

New Grounds of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 150-151 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 150 is directed to an engineered T cell or NK cell expressing a chimeric antigen receptor (CAR) at the cell surface. Claim 151 further limits claim 150 ot a CAR comprising the polynucleotide of SEQ ID NO: 8 or the polypeptide of SEQ ID NO: 17.  None of the subject matter of claims 150-151 is necessarily isolated.  
Given the disclosure it is evident that the claimed T cell comprising the claimed nucleic polynucleotide is intended for use in treating a disease (e.g., cancer) in a human patient by a process that comprises administering the T cell to the patient (see, e.g., paragraphs [0006], [0036]-[0038];[0207] of the corresponding published application).
Once administered to a human patient, the engineered T cells, as well as the polynucleotide encoding the chimeric antigen receptor (CAR) or a that is expressed by the T cells become integral parts of a living human being.  Accordingly, the claims, construed in this manner, are directed to non-patentable subject matter, namely a human being.  Inasmuch as the claims may be broadly but reasonably construed as encompassing a living human, Applicant is duly reminded that Section 33(a) of the America Invents Act reads as follows:  

Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Accordingly, claims 1-19 are also rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  See M.P.E.P. § 2105, which states:

If the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 U.S.C. 101 must be made indicating that the claimed invention is directed to nonstatutory subject matter.

It is suggested that this issue may best be remedied by amending the claims to recite the limitation, “isolated” before “An engineered T cell or NK cell”.  See 1077 O.G. 24, April 21, 1987.

sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 151 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 151 is indefinite in its recitation of “wherein the chimeric antigen receptor comprises the polynucleotide of SEQ ID NO:8 and polypeptide of SEQ ID NO:17” because it is unclear how a CAR can simultaneously comprise a nucleotide sequence and a polypeptide sequence. The practitioner in the art would readily understand that that a nucleotide sequence encodes a corresponding polypeptide sequence. See paragraph [327] of the published application for the generation of the anti-CD3 molecule cloned into a lentiviral plasmid. As such the metes and bounds of the structure of the claimed CAR are indefinite. 

***
	Claim 150 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 150 is broadly directed to a genus of engineered T cells and NK cells comprising an antibody binding domains of CD7 (e.g. Aanti-CD7 ScFv, binding substrate, heavy-chain antibody, single-domain antibodies) with the contemplated use of treating  a human patients having TALL (see paragraph 4 of the Ma Decl. 2 declaration.). The outcome of generating NK cells and T cells comprising a CAR that will retain CD7 antigen binding specificity is not predictable. Adequate written description for an antibody binding domain  appears to hinge upon whether the specification provides adequate written description for the antigen.
The written description requirement is set forth by 35 U.S.C. 112, first paragraph which states that the: “specification shall contain a written description of the invention. . .[emphasis added].”  The written description requirement has been well established and characterized in the case law.  A specification must convey to one of skill in the art that “as of the filing date sought, [the inventor] was in possession of the invention.” See Vas Cath v. Mahurkar 935 F.2d 1555, 1560 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  Applicant may show that he is in “possession” of the invention claimed by describing the invention with all of its claimed limitations “by such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention.”  See Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
While a specification may enable making a genus of antibodies, this does not necessarily place applicant in possession of the resultant antibodies (See In re Kenneth Alonso October (Fed. Cir. 2008) sustaining a lack of adequate written description rejection where “the specification teaches nothing about the structure, epitope characterization, binding affinity, specificity, or pharmacological properties common to the large family of antibodies” where the specification does not characterize the antigens to which the monoclonal antibodies must bind). By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope.
Overall, at the time the invention was made, the level of skill for preparing antibodies and
then selecting those antibodies with desired functional properties was high. However, even if a
selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to
identify antibodies with the recited functional properties, the written description provision of 35
U.S.C § 112 is severable from its enablement provision. Ariad Pharm., Inc. v. Eli Lilly & Co.,
598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97
USPQ2d 1870, 1876 (Fed. Cir. 2011) ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.")

The Specification merely provides one example of engineered T cell or NK cell for stable loss of CD7 in CCRF-CEM cells or NK-92 cells using CRISPR/Cas9 lentivirus system (e.g, using sgCD7A (Lenti-U6-sgCD7a-SFFV-Cas9-puro) and sgCD7B (Lenti-U6-sgCD7b-SFFV-Cas9-puro) . 

    PNG
    media_image4.png
    138
    611
    media_image4.png
    Greyscale

The percentage of CD7 loss in CCRF-CEM cells or NK-92 cells was determined by FACS using CD7 antibodies, e.g, scFv (single-chain variable fragment) nucleotide sequence of the anti-CD7 molecule (paragraph [0083]; See also post filing art by inventors  Pinz et al., Leukemia (2016) 30, 701–707; of record). CD7 deficient NK-92 cells (CD7CAR NK7--92 cells) were generated and transduced with CD7CAR. Figures 43A-43B illustrate that CD7CAR NK7--92 cells effectively lyse T cell ALL cell line T cells that express CD7 (paragraphs [0081]; [0084]). The Specification states “The self-killing might occur in T cells or NK cells armed with CARs targeting any one of these antigens. This makes generation of CARs targeting these antigens difficult. Therefore, it may be necessary to inactivate an endogenous antigen in a T or NK cell when it is used as a target to arm CARs.” (paragraph [0155). Thought the Specification contemplates  a chimeric antigen receptor polypeptide having an antigen recognition domain specific for a CD7 antigen, and engineered cells expressing the same without down regulating endogenous CD7 (paragraph [0180];[0201]) , it does not teach how to make and use other engineered T cells and NK cells encoding an antigen binding domain of CD7 without downregulating CD7 and able to treat  a human patients having TALL. 
It has been well known in the art that minor structural differences even among structurally related compounds can result in substantially different binding activities for the same antibody. For example, Arafat et al., (Cancer Gene Therapy, 2000, 7(9): 1250-1256) teaches that  two intrabodies containing scFvs with different binding affinities for erbB2 exhibited the same level of activity in a cell, providing support for the unpredictability of using antibodies to target the same antigen.
The declaratory evidence, the guidance provided in the specification and knowledge available to one of ordinary skill in the art fail to provide an enabling disclosure for the claimed invention because it does not teach how to select or make any other engineered  T cells and NK cells comprising a CAR where the binding domain consist essentially of a nucleotide sequence encoding and antibody binding domain of CD7 and wherein endogenous expression of the CD7 has not been reduced. Thus, given the above, it is clear that in the protein biochemistry arts an adequate written description is essential for one of skill in the art to make and use the claimed engineered  T cells and NK cells comprising CD7 binding domains of the invention.

	**The polynucleotide of SEQ ID NO:8 and the polypeptide of SEQ ID NO:17 are free of prior art

Conclusion
Claims 150-151 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633